NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 14, 2008*
                                  Decided August 18, 2008

                                            Before

                             RICHARD D. CUDAHY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 07-1826

TITUS HENDERSON,                              Appeal from the United States District Court
      Plaintiff-Appellant,                    for the Western District of Wisconsin.

       v.                                     No. 06-C-12-C

MATTHEW J. FRANK, et al.,                     Barbara B. Crabb,
    Defendants-Appellees.                     Chief Judge.

                                          ORDER

        Titus Henderson, an inmate at the Wisconsin Secure Program Facility (WSPF), sued
a number of prison officials for a host of alleged violations of his constitutional rights. The
district court screened the complaint, see 28 U.S.C. § 1915A, and in a meticulous 61-page
order, it dismissed all claims related to the previous prison that housed Mr. Henderson, as
well as some of the claims related to his current prison. The court nevertheless permitted
Mr. Henderson to proceed on sixteen claims, including claims based on the First and


       *
         Appellees Corrections Corporation of America and its employees were never served
in this case and are not participating in this appeal. After examining the briefs of the
remaining parties and the record, we have concluded that oral argument is unnecessary. Thus,
the appeal is submitted on the briefs and the record. See FED. R. A PP. P. 34(a)(2)
No. 07-1826                                                                                Page 2

Eighth Amendments. Mr. Henderson moved to amend his complaint, and the district
court denied the motion. The case proceeded to trial, and the defendants ultimately
prevailed (either through judgment as a matter of law or through a jury verdict) on all
claims. Mr. Henderson now appeals, alleging a panoply of errors. We affirm in part,
vacate in part, and remand for further proceedings.

        We turn first to the district court’s dismissals under § 1915A for failure to state a
claim, which we review de novo. Sanders v. Sheahan, 198 F.3d 626, 626 (7th Cir. 1999). We
construe all facts in the light most favorable to Mr. Henderson, and we will draw all
reasonable inferences in his favor. See Wynn v. Southward, 251 F.3d 588, 591-92 (7th Cir.
2001). We affirm these dismissals only when the complaint “fails to set forth ‘enough facts
to state a claim to relief that is plausible on its face.’” St. John’s United Church of Christ v.
City of Chicago, 502 F.3d 616, 625 (7th Cir. 2007), cert. denied, 2008 WL 593773 (U.S. May 12,
2008) (No. 07-1127) (quoting Bell Atl. v. Twombly, 127 S. Ct. 1955, 1965 (2007)).

        The first of the screening dismissals is related to facts predating Mr. Henderson’s
placement in the WSPF. Mr. Henderson claimed that Corrections Corporation of America
(CCA) and its employees violated his due-process rights by placing him in disciplinary
segregation for 90 days without a hearing, allegedly in retaliation for interfering with
profits from an illegal business. To succeed on his due-process claim, Mr. Henderson
would have to show CCA denied him a constitutionally protected liberty interest. See
Domka v. Portage County, 523 F.3d 776, 779-80 (7th Cir. 2008). Placement in disciplinary
segregation does not implicate a liberty interest unless it poses an “atypical and significant
hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin v.
Conner, 515 U.S. 472, 484-86 (1995); Townsend v. Fuchs, 522 F.3d 765, 771 (7th Cir. 2008). To
determine whether Mr. Henderson endured such a hardship, the district court would have
had to compare the conditions of disciplinary segregation at the CCA facility with
discretionary segregation there. See Lekas v. Briley, 405 F.3d 602, 610 (7th Cir. 2005). In Lekas,
dismissal at the screening stage was proper because the complaint alleged, in “painstaking
detail,” facts that allowed us to determine that the conditions of disciplinary segregation
were no different than those we had already held did not constitute an atypical hardship.
Id. at 612. Mr. Henderson’s complaint does not supply such details, though, so he has not
pleaded himself out of court, and more factual development is needed to determine
whether disciplinary segregation denied Mr. Henderson a protected liberty interest. See id.
at 613. Thus, the district court erred in dismissing the claim against the CCA defendants,
and we remand for further proceedings on that claim.

       Next, the district court dismissed Mr. Henderson’s access-to-courts claims. Denying
a prisoner access to the courts violates the First Amendment. See Bill Johnson’s Rests., Inc. v.
NLRB, 461 U.S. 731, 741 (1983); Snyder v. Nolen, 380 F.3d 279, 290 (7th Cir. 2004).
No. 07-1826                                                                              Page 3

Mr. Henderson’s first type of access claim is that several prison officials interfered with his
legal mail, but to plead that type of “backward-looking” claim, see Steidl v. Fermon, 494 F.3d
623, 633 (7th Cir. 2007), the plaintiff must describe in the complaint the underlying
litigation that he lost because of the illegal interference and also explain what remedy is
available that could not be gained by filing a future suit, Christopher v. Harbury, 536 U.S.
403, 405-06, 414 (2002). Mr. Henderson did not do either of these things, and so the district
court did not err in dismissing these claims.

        Nor did the district court err in dismissing Mr. Henderson’s other access-to-courts
claim, in which he alleged that a John Doe defendant denied him access to court by
destroying records relevant to a prior suit. This alleged violation took place after he had
filed the suit in question, and so the proper forum for addressing the abuse was the court
hearing that case, not another court in a later lawsuit. See Swekel v. City of River Rouge, 119
F.3d 1259, 1263-64 (6th Cir. 1997).

        The district court also dismissed a number of First Amendment claims alleging that
prison officials confiscated some of Mr. Henderson’s outgoing mail. But Mr. Henderson
admits in his complaint that he sealed the envelopes of those letters before handing them to
prison officials. Prison officials do not violate the Constitution when they demand to
inspect outgoing mail for contraband, and so Mr. Henderson pleaded himself out of court
on this claim. See Gaines v. Lane, 790 F.2d 1299, 1304 (7th Cir. 1986).

        Next, the district court dismissed a claim under the Religious Land Use and
Institutionalized Persons Act (RLUIPA). Mr. Henderson alleged that WSPF and its
chaplain refused to purchase religious texts for Mr. Henderson, who is a Taoist and the
only practitioner of that faith at WSPF. But the district court properly noted that the
RLUIPA does not require a state to purchase for an inmate “devotional accessories,” and it
thus properly dismissed this claim. See Cutter v. Wilkinson, 544 U.S. 709, 720 n.8 (2005)
(citing Charles v. Verhagen, 348 F.3d 601, 605 (7th Cir. 2003)).

         The district court allowed Mr. Henderson to proceed on his remaining claims, but
he was unhappy with the court’s screening order and filed a 70-page amended complaint.
The amended complaint contained the same claims that the district court had dismissed in
its screening order and purported to correct some of the deficiencies that led to their
dismissals. The district court rejected the amended complaint because it failed to remedy
the problems with the prior complaint and contained claims the court had already
dismissed. The district court also gave Mr. Henderson detailed instructions on how he
could file an amended complaint that it would accept. Mr. Henderson, however, declined
to file an amended complaint complying with those instructions. In a prior case before the
same district judge, Mr. Henderson filed a massive amended complaint that contained
No. 07-1826                                                                              Page 4

previously dismissed claims, and the court refused to allow him to amend, instead
instructing him on how to submit an amended complaint it would accept. See Henderson v.
Huibregtse, No. 07-2571, 2008 WL 2420906, at * 3 (7th Cir. June 12, 2008). We saw no abuse
of discretion in that case, and we see none now.

       Mr. Henderson’s case proceeded to trial on the claims that were not dismissed. At
the conclusion of the trial, the defense moved for judgment as a matter of law, which the
court partially granted. On appeal, Mr. Henderson challenges the grant of judgment as a
matter of law on only two claims. We review de novo the district court’s grant of judgment
as a matter of law. Lasley v. Moss, 500 F.3d 586, 590 (7th Cir. 2007). A district court may
grant judgment as a matter of law if the court finds there would be no “legally sufficient
evidentiary basis” to find for a party on an issue. FED. R. C IV. P. 50(a)(1).

        Mr. Henderson first argues that there was sufficient evidence to reach a jury on his
claim that the prison improperly forced him to choose between exercise or using the law
library during his allotted recreation time. But his request for an injunction to end the
policy had been rendered moot during the course of his case because the prison changed
the policy in response to other litigation. That left just his claim that the lack of exercise
violated the Eighth Amendment’s prohibition on cruel and unusual punishment. Lack of
exercise may give rise to an Eighth Amendment claim in extreme situations. Antonelli v.
Sheahan, 81 F.3d 1422, 1432 (7th Cir. 1996). Mr. Henderson’s theory was that lack of exercise
caused his muscles to atrophy, which resulted in a painful muscle pull. But Mr. Henderson
offered only minimal evidence regarding this claim; he never showed that prison personnel
violated his right to humane conditions of confinement with deliberate indifference by
knowing of and disregarding a risk to his health or safety. See Farmer v. Brennan, 511 U.S.
825, 834 (1994); Sanville v. McCaughtry, 266 F.3d 724, 734 (7th Cir. 2001). Accordingly, no
reasonable jury could have found for him on that issue.

       Nor could a reasonable jury have found for him on the two remaining mail claims.
As to the first of these claims, the prison employee in question testified at trial that he did
not seize the letters because of their content and that, in fact, he had no idea what their
contents were. Instead, he explained that he seized one of the letters because the prisoner
number on that particular envelope had been rubbed off in violation of prison policy.
Mr. Henderson offered no evidence at all about the second letter. And in neither case did
Mr. Henderson offer any evidence to show that the purpose of the seizure was censorship,
so judgment as a matter of law was appropriate.

        Regarding Mr. Henderson’s other mail claim, the uncontroverted evidence at trial
was that a prison employee denied Mr. Henderson the use of legal loan funds to send a
letter to former Senator Bill Frist. The denial was proper under W IS. A DM. C ODE §
No. 07-1826                                                                               Page 5

DOC 309.51, which provides that funds may be used for correspondence with “courts,
attorneys, parties in litigation, the inmate complaint review system . . . or the parole
board.” The list does not authorize legal loan disbursement to mail a Senator. And this
policy does not violate the Constitution because Mr. Henderson is not entitled to unlimited
free postage, see Gaines, 790 F.2d at 1308 (7th Cir. 1986), nor a subsidy to exercise his right to
petition the government, see Lewis v. Sullivan, 279 F.3d 526, 528 (7th Cir. 2002). Accordingly,
the district court did not err in granting judgment as a matter of law on this claim.

       Finally, Mr. Henderson raises a number of other arguments on appeal, which we
have reviewed and found to be either without merit, frivolous, or undeveloped. As to the
claim against the CCA defendants, we VACATE the district court’s dismissal and
REMAND for further proceedings. Regarding all other claims against all other defendants,
the judgment of the district court is

                                                                                    AFFIRMED.